Appeal from a decision of the Workers’ Compensation Board, filed March 26, 1996, which ruled that claimant’s application for review was untimely.
Following a hearing, a Workers’ Compensation Law Judge (hereinafter WCLJ) issued a decision, dated January 6, 1994, finding that the employer’s workers’ compensation insurance carrier could claim an offset against claimant’s third-party recovery. Claimant thereafter filed an application for review of the WCLJ’s decision by the Worker’s Compensation Board which the Board dismissed as untimely. We affirm.
An application for Board review of a WCLJ’s decision must be served upon the Board within 30 days after notice of filing of the decision and proof of service upon all interested parties (see, Workers’ Compensation Law § 23; see also, 12 NYCRR 300.13 [a]). Here, the 30-day period expired on Saturday, February 5, 1994. Claimant’s application was, however, dated and mailed on Monday, February 7, 1994. Claimant’s contention that a limitations period that expires on a Saturday is automatically extended to the subsequent Monday does not serve to excuse her untimeliness where the application was mailed, not filed, on the Monday following the weekend deadline (see, Matter of Stern v Electrol, Inc., 18 AD2d 1117). The Board’s ruling that claimant’s application for review was untimely is, accordingly, affirmed.
Mikoll, J. P., Mercure, White, Casey and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.